Case 18-50944-K.]C Doc 1-1 Filed 11/16/18 Page 1 of 15

Proper\‘;y ID : 390 - Canadensis, PA
Principal : $lO0,000.00
Int. Rate : 6.25‘%

LQ_A[‘|_»°¢§B§EM_EM

THlS LOAN AGREEMENT (this “Agreement") made on this September 30, 2016, by and between
EVELYN & CARL NEWMARK TRUST, an entity having an address of 3430 Galt Ocean Drive, Apartment
808, Fort Lauderdale, Florida 33308 (hereinafter referred to as the “Lender") and WOODBR|DGE
MORTGAGE lNVESTMENT FUND 1, LLC, a Delaware limited liability company, having an office at 14225
Ventura Boulevard, Suite 100, Sherman Oaks, California 91423 (“Woodbridge”).

W|TNESSETH:

WHEREAS, Lender wishes to make a loan (the “Loan”) to Woodbridge to fund, in part, a loan to a
third-party borrower, as more fully defined below (the “Pledged Loan”); and

WHEREAS, Lender advanced to Woodbridge a portion of the funds that, with other funds from
Woodbridge, will be used to make the Pledged Loan; and

WHEREAS, Lender acknowledges that Woodbridge has executed or intends to execute other notes
and loan agreements to fund the Pledged Loan on a @_r_i passu basis with other lenders; and

WHEREAS, Woodbridge and Lender have agreed to the foregoing transaction on the terms and
conditions and in reliance upon the representations and warranties of Woodbridge and Lender hereinafter set
forth:

NOW, THEREFORE, in consideration of the foregoing and in further consideration of the mutual
covenants herein contained, the parties hereto agree as follows:

1. Lender has agreed to lend Woodbridge the sum of One Hundred Thousand and 00/100 Dollars
($100,000.00). The foregoing obligation shall be evidenced by Woodbridge’s promissory note to Lender, in
the original principal amount of One Hundred Thousand and 00/100 Dollars ($100,000.00), in the form of
ExhibitA hereto and made a part hereof (as the same may be amended or modified from time to time, the
“L\l_gt_e"), with appropriate insertion of dates.

The Note shall bear interest at a rate equal to six and 25/100 percent (6.25%) per annum, subject to
such default rates as may be set forth in the Note; provided, however, that the rate of interest charged
thereunder shall never exceed the maximum amount, if any, allowable by law. interest shall be payable as
provided in the Note and shall be charged on the daily outstanding principal balance on the basis of the actual
days elapsed and on a three hundred sixty (360) day year.

interest shall be payable as provided in the Note. The entire outstanding principal balance of the Note
shall be due and payable in full on February 1, 2018, unless sooner prepaid. Woodbridge may prepay the
Note without penalty at any time.

2. Security lnterest. Woodbridge hereby grants to the Lender a security interest in all of the
Woodbridge’s present and future right, title and interest in and to any and all of the following (the “Collateral”):

(a) That certain loan in the principal amount of Gne lVlillion Two Hundred Thousand and 00/100
Dollars ($1,200,000.00) (the “Pledged Loan") extended by Woodbridge to ll/laria A. Giacalone
(“Borrower”) and secured by a first priority lien on the real property located at State Route 390,
Canadensis, Pennsylvania 18325 (“Premises");

(b) The promissory note evidencing the Pledged Loan (the “Underlying Note”);

(c) The mortgage or deed of trust securing the Pledged Loan with an interest in the Premises (the
1

Case 18-50944-K.]C Doc 1-1 Filed 11/16/18 Page 2 of 15

Property ID : 390 - Canadensis, PA
Principal : $100,000.00
Int;. Rat:e : 6.25%

“

Underlying l\/lortgage”); and

(d) Title insurance policies and such other instruments or documentation as may be executed and
delivered to Woodbridge in conjunction with the Pledged Loan (said Underlying Note, Underlying
l\/lortgage and other associated loan documents collectively hereafter referred to as the “L¢;arl
Documents”).

(e) Upon the consummation of the Pledged Loan, Woodbridge will execute and deliver to Lender
collateral assignment documents substantially in the form attached hereto as Exhibits B and C.

(f) Lender acknowledges that they are only providing the financing for a portion of the Pledged Loan
and, therefore, Woodbridge retains the right to execute other notes, loan agreements,
assignments and collateral assignments in favor of other lenders as may be necessary to fund
the Pledged Loan secured by the Collateral on a p_ar_i passu basis with such other lenders. Lender
further agrees that it, and any such other lenders, shall execute an lntercreditor Agreement
substantially in the form attached hereto as Exhibit D in order to confirm that their interests in the
Collateral are of equal priority.

3. Representations and Warrant_i_¢_e§.

(a) Woodbridge represents and warrants to Lender that Woodbridge has or will have good and
marketable title to the Pledged Loan and the Collateral free from any adverse liens, security interests or
encumbrances on record as of the date of the Pledged Loan,

(b) The execution and delivery of the Note, this Agreement, and every other agreement, instrument
or document executed and delivered to Lender by Woodbridge pursuant to the terms hereof, are valid, legal
and binding upon it and enforceable in accordance with their respective terms.

(c) All information furnished or to be furnished by Woodbridge pursuant to the terms hereof will not,
at the time the same is furnished, contain any untrue statement of a material fact and will not omit to state a
material fact necessary to make the information so furnished, in the light of the circumstances under which
such information is furnished, not misleading.

(d) Lender represents and warrants to Woodbridge that: (i) the Loan Documents and the Pledged
Loan they evidence constitute a commercial loan transaction and are not for investment purposes; and (ii)
Lender has reviewed the Loan Documents and the associated other information on the Borrower of the
Pledged Loan, and has had the opportunity to review said documents and information with its own legal
counsel, and has had suchient access to all of said documents and information to allow it to make its own
credit decision with respect to the Pledged Loan, and has, in fact, made its own credit decision in making the
Loan.

4. Genera| Provisions.

(a) This Agreement is an integrated document and all terms and provisions are embodied herein and
shall not be varied by parol;

(b) This Agreement is made, executed and delivered in the State of Delaware and it is the specific
desire and intention of the parties that it shall in all respects be construed under the laws of the State of
Delaware;

(c) The captions for the paragraphs contained in this Agreement have been inserted for convenience
only and form no part of this Agreement and shall not be deemed to affect the meaning or construction of any
of the covenants agreements conditions or terms hereof;

Case 18-50944-K.]C Doc 1-1 Filed 11/16/18 Page 3 of 15

Property ID : 390 - Canadensis, PA
Principal : $100,000.00
Int:. Rate : 6.25%

(d) This Agreement shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, provided, however, that Lender shall not assign, voluntarily, by operation
of law or othen/vise, any of its rights hereunder without the prior written consent of Woodbridge and any such
attempted assignment without such consent shall be null and void;

(e) No delay or failure of Lender in exercising any right, power or privilege hereunder shall affect such
right, power or privilege, nor shall any single or partial exercise preclude any further exercise thereof or the
exercise of any other rights, powers or privileges; and

(f) This Agreement, the security interest hereby granted to Lender by Woodbridge and every
representation, warranty, covenant, promise and other then herein contained shall survive until the Note has
been paid in full.

[REMA|NDER OF PAGE lNTENTlONALLY LEFT BLANK, SlGNATURE PAGE TO FGLLOW]

Case 18-50944-K.]C Doc 1-1 Filed 11/16/18 Page 4 of 15

Property ID : 390 - Canadensis, PA
Principal : $100,000.00
Int. Rate : 6.25%

|N W|TNESS WHEREOF, the parties hereto have hereunto set their hands and seals, the day and year first
above written.

Signed, Sealed, and Delivered

,tc ""

in the Presence of: {\i<w ivm’lr ' C °<
EVELYN & cARL NEuMARreTRusT W( W\`\ N<'“

§ , l ;: , reh N’~"‘"M
(V\htness) k j %/
CLQ M Byr /' y '“’“ / \~

wtin Name: mot/'/<’/v<’ &chon

 

 

 

(thess) Title: 150 ,q fay gL/{,'l/h /l/Jtomarl:
o ` WOODBR|DGE MORTGAGE

 

 

/:)[LU§/¢\ / 'Mitz/ Robert Reed

lts Authorized Representative

Case 18-50944-K.]C Doc 1-1 Filed 11/16/18 Page 5 of 15

Property ID : 390 - Canadensis, PA

Principal : $100,000.00
Int. Rate : 6.25%
EXH|B|T LlST

EXH|B|TA Note from Woodbridge to Lender
EXHlBl`l' B Form ofAssignment
EXHlBlT C Form of Collateral Assignment

EXH|B|T D Form of lntercreditorAgreement

Case 18-50944-K.]C Doc 1-1 Filed 11/16/18 Page 6 of 15

Property ID : 390 - Canadensis, PA

Principal : $100,000.00
Int. Rate : 6.25%
EXH|BlT A

Note from Woodbridge to l_=ender

Case 18-50944-K.]C Doc 1-1 Filed 11/16/18 Page 7 of 15

Property ID : 390 - Canadensis, PA

Principal : $100,000.00
Int. Rate : 6.25%
EXH|BlT B

Form of Assignment
ASSIGNMENT OF PROMISSORY NOTE AND MORTGAGE

THIS ASSIGNMENT OF PROMISSORY NOTE AND MORTGAGE (this “Assignment”) made as of the _ day
of , 20_, by WOODBRIDGE MORTGAGE INVESTMENT FUND 1, LLC, a Delaware limited liability
company with an office and a mailing address at 14225 Ventura Boulevard, Suite 100, Sherman Oaks, California
91423 (the “Assignor”), in favor of , having an address of (the “Assignee”).

WHEREAS, Assignee has extended a term loan (the “Loan”) in the original principal amount of ____ Hundred
Thousand and 00/100 Dollars ($____,000.00) to Assignor (the obligations of Assignor in respect of the Promissory
Note evidencing said Loan being hereinafter referred to as the “Obligations”); and

WHEREAS, it is a condition of Assignee's agreement to extend such Loan that Assignor assign to Assignee its
interest in certain documents hereinafter described, and the indebtedness related thereto, as security for the
Obligations;

NOW, THEREFORE, as security for the Obligations, and as an inducement to Assignee to extend the Loan and
in consideration therefor, and in consideration of Ten Dollars ($10.00) to Assignor paid, the receipt and sufficiency of
which are hereby acknowledged, Assignor hereby grants, bargains, sells, assigns, conveys, transfers and sets over unto
Assignee a security interest in and lien upon, all of Assignor‘s right, title and interest in, to and under: (a) a certain
Mortgage from dated ______, 20 _, in favor of Assignor (the “Assigned Mortgage”), encumbering
certain real and personal property described therein, (b) a certain Promissory Note in the principal amount of _
Hundred Thousand and 00/100 Dollars ($__,000.00), dated , 20_, made by and payable to the
order ofAssignor (the “Assigned Note”), and all proceeds thereof and all other documents securing or guarantying
the same (the Assigned Mortgage, the Assigned Note, and all other documents or instruments securing or guarantying
the same being hereinafter referred to collectively as the “Assigned Documents”).

 

Assignor further covenants and agrees as follows:

l. The occurrence of an “Event of Default” under the Promissory Note evidencing the Loan, or under the
Collateral Assignment dated of even date herewith, beyond the applicable notice and cure period shall constitute an
“Event of Default” under this Assignment. So long as no Event of Det`ault shall have occurred, Assignor shall be
entitled to collect all payments of interest and all scheduled payments of principal (collectively, “Scheduled
Payments”) on the Assigned Documents.

2. ln the event of any payment (other than Scheduled Payments or pre-payments) under the Assigned Note, the
obligor under the Assigned Documents (“Borrower”) is hereby irrevocably authorized and directed to make such
payment directly to Assignee or to such person as Assignee shall otherwise direct. Assignor shall immediately pay
over to Assignee any such payment received directly from Borrower.

3. Upon written notice from Assignee that an Event of Default exists, Borrower shall thereafter make, and is
hereby irrevocably authorized and directed to make, all payments under the Assigned Documents directly to Assignee
or to such person as Assignee shall otherwise direct, to be applied against the Obligations until such Obligations are
satisfied Upon satisfaction of such Obligations, all remaining payments under the Assigned Documents, if any, shall
resume to be made and directed to Assignor.

4. Upon the occurrence of an Event of Default, Assignor will not grant any waivers, indulgences, modifications,
extensions or other departures by Borrower from or of the obligations required to be performed by Borrower under
the Assigned Documents and any security or other agreement executed in connection therewith, without the prior
written consent of Assignee. At Assignee’s request, Assignor shall also provide to Assignee such other information
regarding the Borrower or the Premises secured by the Assigned Mortgage as Assignor may have in its possession

Case 18-50944-K.]C Doc 1-1 Filed 11/16/18 Page 8 of 15

Property ID : 390 - Canadensis, PA
Principal : $100,000.00
Int. Rat;e : 6.25%

5. This Assignment is executed only as security for the Obligations. The execution and delivery of this
Assignment shall not subject Assignee to, or transfer or pass to Assignee, or in any way affect or modify, the liability
ofAssignor under any or all of the Assigned Documents.

6. In the exercise of its powers hereunder or under any documents relating to the Obligations, no liability shall
be asserted or enforced against Assignee, all such liability being hereby expressly waived and released by Assignor.
Assignor hereby agrees to indemnify Assignee, and hold it harmless, from any and all liabilities, losses, or damages
which Assignee shall incur by reason of this Assignment or the Assigned Documents and from any and all claims and
demands whatsoever which may be asserted against Assignee by reason of any alleged obligations or, undertakings
required to be performed by Assignor in connection with the Assigned Documents

7. Assignor hereby agrees and acknowledges that neither the acceptance of this Assignment by Assignee nor the
exercise of, or failure to exercise, any right, power or remedy in this instrument conferred upon Assignee shall be
deemed or construed to obligate Assignee, or its successors or assigns, to pay any sum of money, take any action or
incur any liability in connection with any of the Assigned Documents lt is further agreed and understood by Assignor
that neither Assignee nor its successors or assigns shall be liable in any way for any costs, expenses or liabilities
connected with, or any charges or liabilities resulting Hom, any of the Assigned Documents.

8. This Assignment shall be binding upon Assignor and its successors and assigns, and shall inure to the benefit
of Assignee and its successors and assigns, Notwithstanding anything contained herein, however, neither the Note nor
the other Loan Documents are assignable by Assignee without the Assignor’s written consent, and any such attempted
assignment without such consent shall be null and void. This Assignment shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware.

9. (a) Any notice, report, demand, request or other instrument or communication authorized or required under
this Assignment to be given to Assignor, Assignee or Borrower shall be deemed given if addressed to the party intended
to receive the same, at the address of such party set forth below, (i) when delivered at such address by hand or by
overnight delivery service, or (ii) three (3) days after the same is deposited in the United States mail as first class
certified mail, return receipt requested, postage paid, whether or not the same is actually received by such party:

Assignor: Woodbridge Mortgage lnvestment Fund l, LLC
14225 Ventura Boulevard
Suite 100
Sherman Oaks, California 91423

Assignee:

(b) Any party may change the address to which any such notice, report, demand, request or other instrument
or communication to such party is to be delivered or mailed, by giving Written notice of such change to the
other parties, but no such notice of change shall be effective unless and until received by such other parties

10. Upon hall payment and performance of the Obligations, this Assignment shall terminate and shall be of no
further force and eifect. Upon such termination, Assignee shall indorse the Assigned Note to the order of Assignor (or
otherwise as Assignor may direct), without recourse, warranty or representation, and Assignee shall deliver the
Assigned Note to Assignor.

ll. Notwithstanding anything to the contrary set forth in this Assignment, unless and until Assignee shall have
exercised its rights under paragraph 3 above, Assignor shall be entitled to foreclose the Assigned Mortgage The
proceeds of such foreclosure shall be applied to payment of the Obligations before being used for any other purpose.

Case 18-50944-K.]C Doc 1-1 Filed 11/16/18 Page 9 of 15

Property ID : 390 - Canadensis, PA
Principal : $lO0,000.00
Int:. Rat:e : 6.25%

IN WITNESS WHEREOF, the Assignor has executed this Assignment as of the date first written above.

Assignor:

WOODBRIDGE MORTGAGE
INVESTMENT FUND 1, LLC

By:
Robert Reed
lts Authorized Representative

 

 

 

Case 18-50944-K.]C Doc 1-1 Filed 11/16/18 Page 10 of 15

Property ID : 390 ~ Canadensis, PA

Principal : $100,000.00
Int. Rate : 6.25%
EXH|BlT C

Form of Collateral Assignment
COLLATERAL ASSIGNMENT OF NOTE, MORTGAGE, AND OTHER LOAN DOCUMENTS

THIS COLLATERAL ASSIGNMENT OF NOTE, MORTGAGE, AND OTHER LOAN DOCUMENTS (this

“Assiggment”), dated as of this ____ day of 20___, is made and given by WGODBRIDGE MORTGAGE

INVESTMENT FUND 1, LLC, a Delaware limited liability company (“Borrower”), having an address at 14225

Ventura Boulevard, Suite 100, Sherman Oaks, California 91423, and in favor of , having an address of
, his or her successors and assigns (“Lender”).

Background:

Lender has agreed to make, and Borrower has agreed to accept, a loan in the original maximum principal amount
of ______ Hundred Thousand and 00/ 100 Dollars ($ ,000.00) (the “Logr_i”) upon the terms and conditions set
forth in that certain Promissory Note, dated , in the original principal amount of ___ Hundred
Thousand and 00/ 100 Dollars ($ ,000.00) made by Borrower and payable to Lender (as the same may be
amended or modified from time to time, the “M”).

Lender understands that Borrower shall utilize the proceeds of the Loan to fund a loan to a third party borrower,
such loan to be made pursuant to the “Underlying Documents” more particularly described in Section 2.1.1 below.
As a condition to making the Loan, Lender has required Borrower to assign to Lender, as additional security for
the Loan, all of Borrower's right, title and interest in and to the promissory notes, security instruments and other
loan documents conveyed including without limiting the generality of the foregoing, all rights to receive
payments under such collateral.

' Statement of Agreement

NOW, THEREFGRE, for valuable consideration, separate and distinct from the consideration given by
Lender with respect to the Loan, the receipt and adequacy of which are hereby acknowledged, Borrower agrees
as follows:

1. Recitals. The Recitals are incorporated herein by this reference

2. Assignment As security for the performance of all obligations of Borrower to Lender under the Note, the
Assignment of Promissory Note and Mortgage, and all other documents now or hereafter evidencing, securing
or related to the Loan (collectively, the “Loan Documents”), Borrower hereby assigns and transfers to Lender, on
a non-exclusive basis, all of its right, title and interest in and to the following collateral (the “Collateral”):

2.1.1. All right, title, interest, claims or rights of Borrower now or hereafter in and to the notes, deeds to
secure debt, security instruments, guaranties and other loan documents (collectively, the “Underlying
Documents”) described on Exhibit “A” attached hereto and incorporated herein by this reference; and

2.1.2. Any and all proceeds of a casualty or condemnation, repayment of loans, proceeds of foreclosure sales,
and payments of any kind or nature whatsoever, now or hereafter distributable or payable to Borrower by
reason of Borrower's ownership of the Underlying Documents; and

2.1.3. All accounts, contract rights, security entitlements, investment property and general intangibles now
or hereafter evidencing, arising from or relating to any of the foregoing; and

2.1.4. All right of Borrower to collect and enforce payments pursuant to the terms of the Underlying
Documents; and

2.1.5. All documents, writings, leases, books, tiles, records, computer tapes, programs, ledger books and
ledger pages arising from or used in connection with any of the foregoing; and

2.1.6. All renewals, extensions, additions, substitutions or replacements of any of the foregoing; and

2.1.7. All powers, options, rights, privileges and immunities pertaining to any of the foregoing; and

10

Case 18-50944-K.]C Doc 1-1 Filed 11/16/18 Page 11 of 15

Propert;y ID : 390 - Canadensis, PA
Principal : $100,000.00
Int. Rate : 6.25%

2.1.8. All proceeds of any of the foregoing and all cash, security or other property distributed on account of
any of the foregoing

3. Representations and Warranties. Borrower hereby represents and warrants that: (a) Borrower is or Will be
the true owner of the interests under the Underlying Documents; (b) Borrower has not assigned or granted a
security interest in the Collateral to any person or entity that is or will be superior to that of the Lender; and (c)
to Borrower's knowledge, (i) Borrower's interest in the Collateral is not and will not be subject to any claims,
setoffs, encumbrances or deductions, and (ii) the Loan Documents constitute and will constitute valid and binding
obligations of Borrower.

4. No Assumption by Lender and Covenants of Borrower. Neither this Assignment nor any action or actions
on the part of Lender after the date hereof shall constitute an assumption by Lender of any obligations under the
Underlying Documents, and Borrower shall continue to be liable for all obligations thereunder arising after the
date hereof, Borrower agrees to perform punctually any and all obligations it may have under the Underlying
Documents, to take such steps as it may deem necessary or appropriate to secure performance by the obligor(s)
and guarantor(s) of the Underlying Documents thereon of all of its obligations under the applicable Underlying
Documents.

5. Benefits Conditionally Retained by Borrower. Lender hereby grants Borrower the right to continue to
receive the benefits of, and exercise the rights under, the Underlying Documents unless an Event of Default (as
described in Section 14 below) exists, in which event such rights may be revoked at any time thereafter at the
option of Lender,

6. Action by Lender Following Event of Default. Lender shall have the right, but not an obligation, at any
time while an Event of Default exists, without notice and without taking possession of the Property or any part
thereof, to take in Lender‘s name or in the name of Borrower such action as Lender may, at any time or from time
to time, reasonably determine to be necessary to cure any default under the Underlying Documents or to protect
or exercise the rights of Borrower or Lender thereunder, and may otherwise exercise any other rights or remedies
Lender has under the Loan Documents Lender shall incur no liability if any action taken by it or on its behalf
pursuant to this Assignment shall prove to be in whole or in part inadequate or invalid; and Borrower hereby
agrees to indemnify, defend, and hold Lender free and harmless from and against any loss, costs, liability or
reasonable expense (including, without limitation, reasonable attorneys’ and accountants' fees and expenses, court
costs and investigation expenses) actually incurred by Lender in connection with its actions under this Section 6.

7. Power of Attorney. Borrower hereby irrevocably constitutes and appoints Lender as its true and lawful agent
and attorney-in-fact, with full power of substitution, to demand, receive and enforce all rights of Borrower under
the Underlying Documents, following the occurrence and during the continuance of an Event of Default, to
modify, supplement and terminate the Underlying Documents, to transfer the Underlying Documents to Lender,
to give appropriate releases, receipts for or on behalf of Borrower in connection with the Underlying Documents,
to file, pursue, receive payment and acquittances for or otherwise compromise each and every claim Borrower
has or may have against the obligor(s) and guarantor(s) of the Underlying Documents for payment or otherwise
under the Underlying Documents, all in the name, place and stead of Borrower or in Lender's name, with the
same force and effect as Borrower could have if this Assignment had not been made. Borrower authorizes any
third party to rely exclusively on the certificate of an officer of Lender or its successor for the establishment of
an Event of Default and hereby waives and releases any claim Borrower may have against such third party for
such reliance Borrower hereby agrees to deliver to Lender, upon Lender's written demand and after the
occurrence and during the continuance of an Event of Default, all instruments and documents as Lender may
reasonably require in order to permit Lender's succession to the right, title and interest of Borrower in and to the
Underlying Documents as provided herein. Borrower appoints Lender as its attorney-in-fact to execute any and
all such documents on Borrower's behalf upon any failure of Borrower to so execute such documents, it is hereby
recognized that the power of attorney herein granted is coupled with an interest and is irrevocable At Lender's
option, Lender may record this Assignment in the recording office. By acceptance of this Assignment, Lender
agrees that it shall not exercise the power of attorney granted herein unless there shall have occurred and be
continuing an Event of Default.

11

Case 18-50944-K.]C Doc 1-1 Filed 11/16/18 Page 12 of 15

Property ID : 390 - Canaclensis, PA
Principal : $100,000.00
Int. Rate : 6.25%

8. Binding Effect. This Assignment shall be binding upon Borrower and its successors and assigns, and shall
inure to the benefit of Lender and its successors and assigns, including without limitation any purchaser upon
foreclosure of the lien and security interests created by the Underlying Documents or under a deed in lieu of such
foreclosure and any receiver in possession of the Property.

9. No Release or Termination. The taking of this Assignment by Lender shall not affect the release of any
other collateral now or hereafter held by Lender as security for the obligations of Borrower under the Loan
Documents, nor shall the taking of additional security for any such obligations hereafter effect a release or
termination of this Assignment, or any terms or provisions hereof,

10. No Waiver. No failure or delay on the part of Lender in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other right, power or privilege The rights
and remedies hereunder are cumulative and may be exercised by Lender either independently of or concurrently
with any other right, remedy or power contained herein or in any instrument executed in connection With the
Loan Documents

11. Captions. The section titles or captions contained in this Assignment are for convenience only and shall not
be deemed to define, limit or otherwise modify the scope or intent of this Assignrnent.

12. Variation in Pronouns. All the terms and words used in this Assignment, regardless of the number and
gender in which they are used, shall be deemed and construed to include any other number, singular or plural,
and any other gender, masculine, feminine, or neuter, as the context or sense of this Assignment or any paragraph
or clause herein may require, the same as if such word had been fully and properly written in the correct number
and gender,

13. Notices. Any notice, demand, request or other communication which any party hereto may be required or
may desire to give hereunder shall be given in the manner required by the Loan Documents.

14. Event of Default. The occurrence of an Event of Default under the Note or any of the other Loan Documents
beyond the applicable notice and cure period shall constitute an “Event of Default” under this Assignment.

15. Successors and Assigns. This Assignment shall be binding upon Borrower and its successors and assigns
and shall insure to the benefit of the Lender and Lender’s successors; provided, however, and notwithstanding
anything contained herein, neither the Note nor the Loan Documents are assignable by Lender, in whole or in
part, and any such attempted assignment shall be null and void.

16. Governing Law. The parties hereby acknowledge, consent and agree this Assignment and the rights of all
parties mentioned herein shall be governed by the laws of the State of Delaware.

[REMAINDER OF PA GE LEFT INTENTIONALLYBLANK - SlGNATURE PA GE FOLLOWS]

12

Case 18-50944-K.]C Doc 1-1 Filed 11/16/18 Page 13 of 15

Property ID : 390 - Canadensis, PA
Prj_ncipal : $100,000.00
Int. Rate : 6.25%

IN WITNESS WHEREOF, the Borrower, acting by its duly authorized officer, has signed, sealed and delivered
this Assignment on the date above written.

 

BORROWER:
WOODBRIDGE MORTGAGE
INVESTMENT FUND 1, LLC
By: (Seal)
Robert Reed
lts Authorized Representative
STATE OF CONNECTICUT )
ss.
COUNTY OF T()LLAND )
On this __ of , 20_, before me, the undersigned notary public, personally appeared Robert Reed,

Authorized Representative of Woodbridge Mortgage lnvestment Fund l, LLC, a Delaware limited liability
company, to me known and known by me to be the party executing the foregoing Collateral Assiggment of Note,
Mortgage and Other Loan Documents instrument on behalf of said limited liability company, in favor of

, and acknowledged said instrument and the execution thereof, to be his free act and deed as
such officer and the free act and deed of said limited liability company.

Notary Public
Printed Name:
My Cornrnission Expires:
(Notary Seal)

 

 

EXHIBIT A TO COLLATERAL ASSIGNMENT

l. That certain Mortgage from , dated , in favor of Woodbridge Mortgage lnvestment Fund l,
LLC, encumbering certain real and personal property described therein,

2. That certain Promissory Note in the original principal amount of Hundred Thousand and 00/100
Dollars ($_,000.00), dated , 20_, made by and payable to the order of Woodbridge

Mortgage lnvestment Fund l, LLC.

13

Case 18-50944-K.]C Doc 1-1 Filed 11/16/18 Page 14 of 15

Property ID : 390 - Canadensis, PA

Principal : $100,000.00
Int. Rate : 6.25%
EXH|BlT D

Form of lntercreditor Agreement
INTERCREDITOR AGREEMENT (PARI PASSU)

THIS lNTERCREDlTOR AGREEMENT (“Agreemen ”) is entered into by and between ,
having an address at (“First Party”) and , having an address at

(“Second Partv”) (First Party and Second Party are sometimes herein referred to
collectively as the “Lenders” and individually as a “Lender”), as of the date written below.

WITNESSETH

WHEREAS, the Lenders have agreed collectively to lend $ to Woodbridge Mortgage lnvestment
Fund l, LLC, a Delaware limited liability company (“Woodbridge”), and

WHEREAS, in return for the loans by the Lenders, Woodbridge will execute and deliver to each of them

 

 

promissory notes each in the original principal amount of $ (the “Notes”), and

WHEREAS, Woodbridge intends to use the funds (the “Loans”) provided by Lenders to finance a mortgage
loan in the principal amount of $ to , to be evidenced by a promissory note and
secured by a mortgage on property located at (the “Underlving Note” and the “Mortgage”

respectively), and

WHEREAS, upon closing of the Loans, Woodbridge will deliver to each of the Lenders a collateral
assignment of the Underlying Note and Mortgage as security for the Notes (the “Collateral Assignments”); and

WHEREAS, the Lenders wish that each of them shall be treated equally with reference to the payment under
the respective Notes and/or enforcement of the Collateral Assignments; and

WHEREAS, this Agreement shall be effective and bind the parties hereto.
NOW THEREFGRE, the parties hereto agree as follows:
l. The above recitals are hereby made a part of this Agreement.

2. Unless explicitly agreed to the contrary in writing, the Lenders shall have equal rights of enforcement,
priorities, duties, and obligations under the Notes, and the Collateral Assignments and any other documentation
executed and delivered in connection therewith (the “Loan Documents”).

3. ln the event of a default under any of the Notes, the Collateral Assignments or other Loan Documents, all of
the Notes shall be in default, and shall be due and payable at the option of the Lenders acting in concert.

4. lf any of the Lender(s) desire to exercise any rights it may have under the Loan Documents, it shall notify
the other Lender(s) as soon as practicable

5. All notices, consents, waivers, and other communications under this Agreement must be in writing and shall
be deemed to have been duly given when (a) delivered by hand (with written confirmation of receipt), (b) sent
by fax (with written confirmation of receipt), provided that a copy is mailed by registered mail, return receipt
requested, or (c) when received by the addressee, if sent by nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and fax numbers as set forth below (or to such other
addresses and fax numbers as a party may designate by notice to the other parties):

LENDERS:
First Party
and
Second Party
6. Any action or proceeding seeking to enforce any provision of, or based on any right arising out of, this

14

Case 18-50944-K.]C Doc 1-1 Filed 11/16/18 Page 15 of 15

Property ID : 390 - Canaolensis, PA
Principal : $100,000.00
Int:. Rate : 6.25%

Agreement may be brought against any of the parties in the courts of the State of Delaware, or, if it has or can
acquire jurisdiction, in the United States District Court for the District of Delaware, and each of the parties
consents to the jurisdiction of such courts (and of the appropriate Appellate Courts) in any such action or
proceeding and waives any objection to venue laid therein, Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.

7. This Agreement supersedes all prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete and exclusive statement of the
terms of the Agreement between the parties with respect to its subject matter. This Agreement may not be
amended except by a written agreement executed by the party to be charged with the amendment

8. If any provision of this Agreement is held invalid or unenforceable by any court or competent jurisdiction,
the other provisions of this Agreement will remain in full force and effect. Any provision of this Agreement held
invalid or unenforceable only in part or degree will remain in full force and effect to the extent not held invalid
or unenforceable

9. This Agreement will be governed by the laws of the State of Delaware without regard to conflicts of interest
principles

10. This Agreement may be executed in any number of counterparts, each of which taken together shall constitute
a single agreement,

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Agreement as of the
day of , 20_.
LENDER(S);

FIRST PARTY
SECOND PARTY
Acknowledged and Agreed to by:
WOODBRIDGE MORTGAGE

INVESTMENT FUND 1, LLC

By:

 

Robert Reed
lts Authorized Representative

15

